    Case 1:18-cv-11569-JGK-GWG Document 41 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TRUSTEES OF THE SHEET METAL WORKERS’
LOCAL UNION NO. 28 FUNDS AND PLANS,
et al.,                                         18cv11569 (JGK)

                      Plaintiffs,               ORDER

           - against -

AIR WISE HEATING & COOLING, INC.,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Gorenstein. The time for objections has passed

and no objections were filed. In any event, the Court finds that

the Report and Recommendation are well-reasoned and should be

adopted. Therefore, the Court directs the Clerk to enter

judgment in favor of the plaintiffs and against the defendant in

the amount of $105,202.21 plus prejudgment interest at the rate

of $34.95 per day from December 13, 2016 until the date judgment

is entered. The Clerk is also directed to close any pending

motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          June 23, 2020           ___ /s/ John G. Koeltl     _____
                                             John G. Koeltl
                                      United States District Judge
